Citation Nr: 1629777	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-06 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for sores on the left foot.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left eye condition.

4.  What evaluation is warranted for left foot scar since August 12, 2014?

5.  What evaluation is warranted for Hepatitis C since February 19, 2008?

6.  Entitlement to an effective date earlier than September 11, 2012 for the grant of a 50 percent rating for bilateral pes planus.  

7.  Entitlement to an effective date earlier than August 12, 2014 for the grant of a 10 percent rating for left foot scar.  

8.  Entitlement to referral for an extraschedular rating for bilateral pes planus.  

REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service from September 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of entitlement to an initial compensable rating for Hepatitis C since February 19, 2008 was remanded by the Board for further development in September 2014.  

The issues of entitlement to service connection for diabetes mellitus and sores on the left foot; entitlement to compensation under 38 U.S.C.A. § 1151 for a left eye condition; entitlement to an initial evaluation higher than 10 percent for left foot scar; and entitlement to an effective date earlier than August 12, 2014 for the grant of a 10 percent rating for left foot scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since February 19, 2008, Hepatitis C has not been manifested by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes.

2.  The Veteran did not file a formal or informal claim of entitlement to an increased rating for pes planus between July 31, 2006 and September 10, 2012, nor was it was factually ascertainable that an increase in disability had occurred during the year preceding the claimant's September 11, 2012 claim.

3.  The Veteran does not have symptoms related to the service connected pes planus that are not contemplated by the rating criteria.


CONCLUSIONS OF LAW

1.  Since February 19, 2008 the criteria for an initial compensable evaluation for Hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2015).

2.  The criteria for entitlement to an effective date prior to September 11, 2012 for the grant of a 50 percent rating for bilateral pes planus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).

3.  The criteria for referral to the Under Secretary for Benefits or the Director of the Compensation Service of the claim of entitlement to an increased rating for pes planus on an extraschedular basis are not met.  38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2012, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Ratings 

In a June 2011 rating decision, VA granted entitlement to service connection for Hepatitis C effective February 19, 2008.  The Veteran was assigned a noncompensable rating.  He appeals the initial rating assigned.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The rating schedule authorizes the assignment of a noncompensable evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's Hepatitis C is rated under Diagnostic Code 7354.  Under Diagnostic Code 7354, a 10 percent rating is warranted for hepatitis C manifested by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period.  38 C.F.R. § 4.114, Diagnostic Code 7354.

For purposes of evaluating conditions under Diagnostic Code 7354, the term "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2).

For the purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.  

After a review of the record, the Board finds that the evidence preponderates against entitlement to a compensable rating for Hepatitis C at any time since February 19, 2008.  To that end, the lay and/or medical evidence is devoid of a showing that Hepatitis C was manifested by intermittent fatigue, malaise, and anorexia, or incapacitating episodes.  Rather, the evidence to include the November 2015 VA examination and an addendum prepared later that month shows that while the Veteran reported complaints of fatigue, malaise, nausea, vomiting and abdominal pain, his symptoms are most likely related to his non service connected diabetes mellitus.  

The November 2015 addendum by the VA examiner noted that VA health records indicate that the Veteran's other co-morbidities to include diabetes mellitus were poorly controlled.  Diabetes mellitus, according to the VA examiner, was most likely the cause of his fatigue, malaise, nausea, vomiting and abdominal pain as poorly controlled diabetes mellitus can produce all of these symptoms.  The VA examiner found that the Veteran's current signs/symptoms noted during the examination were most likely due to uncontrolled diabetes mellitus and not hepatitis C.  It is also noted that examination revealed that the Veteran did not have incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver conditions during the prior 12 months.  These findings preponderate against entitlement to a compensable rating for Hepatitis C.  

The Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of his Hepatitis C to include his reports of nausea/vomiting and right upper abdominal pain.  The Board is also mindful of the contentions advanced by the Veteran's representative in May 2016 that the Veteran's symptomatology noted during the November 2015 VA examination should be attributed to his Hepatitis C rather than his uncontrolled diabetes as found by the VA examiner.  The Board, however, assigns greater probative value to the VA examination than the Veteran's arguments and reports of symptomatology.  The examination was conducted by a medical professional with the expertise to comment and opine on the matter at issue.  The examiner reviewed the records, which included the Veteran's contentions, and conducted a complete physical examination.  There is no competent medical evidence to the contrary.

The Board is also mindful of the literature submitted by the appellant on the facts on Hepatitis C.  The literature, however, is not specific to the Veteran and the findings were not based on his particular history and circumstances.  Further, evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the literature is general in nature and does not specifically relate to the facts and circumstances surrounding this particular case, as such, the literature has minimal probative value.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  Accordingly, the claim is denied.

The discussion above reflects that the symptoms of the Veteran's Hepatitis C are contemplated by the applicable rating criteria.  The effects of his disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The possibility of an inferred claim of entitlement to a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The objective and subjective evidence, however, does not demonstrate that the Veteran is unemployable as a result of his Hepatitis C.  Therefore, any inferred claim of entitlement to individual unemployability benefits is inapplicable to this case.

Earlier effective date 

The Veteran appeals the denial of entitlement to an effective date earlier than September 11, 2012 for the grant of a 50 percent rating for pes planus.  Based on the evidence of record, the Board finds that the currently assigned effective date of September 11, 2012 for the award of a 50 percent rating for pes planus is the earliest possible effective date assignable in this case. 

Section 5110(a) of title 38, United States Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

The currently assigned effective date of September 11, 2012 is the earliest possible effective date assignable in this case for the Veteran's pes planus.  In this regard, in an August 1975 rating decision, VA granted entitlement to service connection for pes planus and assigned a noncompensable rating effective May 1, 1975.  The Veteran expressed disagreement with the evaluation assigned.  In a February 1976 rating decision, he was granted a 10 percent rating for his pes planus.  Thereafter a timely appeal was not perfected.  Hence, that rating decision is final.  38 U.S.C.A. § 7105 (West 2014).

In an April 1981 rating decision, a 30 percent rating was granted effective September 19, 1980.  Once again a timely appeal was not perfected.  Hence, that rating decision is final.  Id.

In a May 2002 rating decision, the Veteran was denied entitlement to a rating higher than 30 percent for his pes planus.  He expressed disagreement with that decision and a statement of the case was issued in September 2002.  The RO received the Veteran's VA Form 9 Substantive Appeal in September 2002.  In July 2006, the Board denied the claim for a rating higher than 30 percent for pes planus.  The appellant did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims.  Hence, the July 2006 Board decision is final.  38 U.S.C.A. § 7104 (West 2014).  

On September 11, 2012, VA received the Veteran's claim of entitlement to an increased rating for pes planus.  No claim, either formal or informal, alleging entitlement to an increased rating for pes planus was presented between the final Board denial in July 2006 and the September 11, 2012 claim.  

The Board is mindful that the Veteran argues that his disability did not reach this level of severity the day he decided to file his claim and/or the day of his February 2013 examination.  The evidence, however, shows that between the July 2006 Board decision and the September 2012 claim for an increase the Veteran did not file a claim for an increase nor did he submit any evidence to VA showing that an increase rating for his feet was warranted.  While VA must interpret a claimant's submissions broadly, it is not required to conjure up issues not raised by a claimant.  

The effective date of any increase may precede the date of the receipt of the claim, if it was factually ascertainable that an increase in disability had occurred during the preceding year, provided that the application was received within one year after such date.  Therefore, the Board must review the evidence of record to determine whether it is factually ascertainable that an increase in disability had occurred within the one-year period prior to September 11, 2012.  See 38 C.F.R. § 3.400(o) (2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  As there is no evidence of any records addressing the symptoms associated with pes planus for the one-year period prior to September 11, 2012, it is not factually ascertainable that his disability was higher than 50 percent disabling prior to September 11, 2012.  

The Board has reviewed the record to determine whether there were any unrecognized claims, informal claims or intent to file a claim between the final Board decision in July 2006 and the September 11, 2012 claim for an increase.  The Board's review reflects that there were none.  Under these circumstances, the effective date for the 50 percent rating is governed by the date of receipt of the claim which is September 11, 2012.  As the applicable law and regulatory provisions are clear on the issue at hand, the Board concludes that entitlement to an effective date earlier than September 11, 2012 must be denied.  See 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400.

Extraschedular consideration 

The Veteran appeals the denial of referral for an extraschedular rating for his pes planus.  As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111   (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence preponderates against finding that the Veteran's pes planus exhibits such an exceptional disability picture that the available schedular evaluation is inadequate.  To that end, the Veteran is service connected for bilateral pes planus which is rated as 50 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances warrants the assignment of 50 percent rating if bilateral.  This is the maximum evaluation assigned under this Diagnostic Code.  

After review of the record, the Board finds that the symptoms associated with the Veteran's pes planus are readily contemplated by the applicable schedular rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276.  During the March 2013 VA examination, the Veteran reported that his pes planus caused a lot of pain.  Examination revealed pain on use of feet to include pain with accentuated on use.  There was pain accentuated on manipulation, indication of swelling on use, extreme tenderness of plantar surface and characteristic calluses.  There was evidence of a marked deformity of the foot to include marked pronation.  His symptoms were not relieved by arch supports and/or orthopedic shoes or appliances.  Examination also showed alteration of the weight bearing line and inward bowing of the Achilles tendon.  

The examiner specifically noted that the Veteran's flatfoot condition did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The VA examiner further added that the Veteran was limited to manual labor type jobs due to lack of education and that he is unable to weight bear for significant durations of time due to pain and weakness.  The deformity also was noted to contribute to ulcers of the feet which are a risk to his health as a diabetic.  

The evidence reflects that the Veteran's pes planus has increased in severity and that his disability is manifested pain, tenderness, swelling and marked deformity.  These symptoms, however, are fully contemplated by the award of a 50 percent rating.  In reaching the above conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). Neither the lay or medical evidence, however, reflects that the Veteran's pes planus exhibits such an exceptional disability picture that the available schedular evaluation is inadequate.  To the extent that the Veteran reports foot pain, the Board notes that the current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  

Accordingly, the Board finds that the manifestations of the Veteran's pes planus are contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for his disability on appeal that is not already contemplated by the schedular rating criteria.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extraschedular consideration is not in order.


ORDER

Entitlement to an initial compensable rating for Hepatitis C at any time since February 19, 2008 is denied. 

Entitlement to an effective date earlier than September 11, 2012 for the grant of a 50 percent rating for bilateral pes planus is denied.  

Entitlement to extraschedular consideration for bilateral pes planus is denied.  


REMAND

In a March 2015 rating decision, the Veteran was granted entitlement to service connection for left foot scar.  The Veteran was notified of the grant of benefits in April 2015.  In correspondence received in April 2016, the Veteran expressed disagreement with the disability evaluation and effective date assigned.  

In a May 2015 rating decision, the RO denied entitlement to service connection for diabetes mellitus and sores on the left foot, and entitlement to compensation under 38 U.S.C. § 1151 for a left eye condition.  The Veteran expressed disagreement with the decision in May 2016. 

The Veteran has expressed disagreement with the March 2015 and May 2015 rating decisions but has not been issued a Statement of the Case.  The Board recognizes that the AOJ has had little time to respond to these disagreements, but given the guidance from the Court, the Board must remand these issues.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

A statement of the case should be issued addressing the issues of entitlement to service connection for diabetes mellitus and sores on the left foot; entitlement to compensation under 38 U.S.C. § 1151 for a left eye condition; entitlement to an initial evaluation higher than 10 percent for left foot scar; and entitlement to an effective date earlier than August 12, 2014 for the grant of a 10 percent rating for left foot scar.  The Veteran is advised that he must perfect a timely appeal in order for the Board to exercise jurisdiction over these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


